Citation Nr: 1130101	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for tinea versicolor (hereinafter a skin disorder), prior to February 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been transferred to the Denver, Colorado RO.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

The Board observes that the Veteran was granted entitlement to an evaluation of 60 percent, effective February 16, 2010 for his skin disorder.  At the June 2011 Board hearing he testified that he was not appealing entitlement to a higher evaluation as of February 16, 2010 for his skin disorder.  As such, this decision is limited to the issue listed on the first page.


FINDING OF FACT

Prior to February 16, 2010 the Veteran's skin disorder was manifested by no more than tinea versicolor which affected 20 to 40 percent of his body, or 20 to 40 percent of the exposed areas affected, and required no corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

Prior to February 16, 2010 the criteria for entitlement to an evaluation in excess of 30 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2006.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in 2006 for his skin disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).

Prior to February 16, 2010 the Veteran was assigned a 30 percent evaluation for his skin disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that diagnostic code, a 30 percent disability evaluation is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted where there is dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his skin disorder prior to February 16, 2010.  The record demonstrates that the Veteran's skin disorder caused red, itchy, raised patches on his arms, back, head, chest, and groin areas.  However, despite the Veteran's assertions that his skin disorder covered more than 40 percent of his entire body, or more than 40 percent of exposed areas affected, the competent medical evidence of record indicates that prior to February 16, 2010 his skin disorder covered 20 to 40 percent of his body and did not require corticosteroids or immunosuppressive drugs.  See e.g., October 2007 Notice of Disagreement.

At his June 2011 Board hearing the Veteran testified that the February 2010 VA examination was the first time the examiners had performed a full body scan instead of just looking at his chest.  However, as discussed below, the Board finds that the Veteran had multiple medical examinations to the contrary where it was noted his skin conditions affected various areas of his body. 

At the March 2006 VA examination the Veteran reported that his skin disorder had been waxing and waning over the years.  He reported it began on his trunk, but spread to his lower extremities and more recently, upper portions of his body.  He reported a worsening in the itching for the past 3 months.  He also reported trying various prescription and over the counter medications to help reduce his symptoms.  

The examiner noted scattered red to orange, scaly round and polycyclic plaques on the Veteran's chest and abdomen, as well as his groin, upper back, and bilateral elbow areas.  She also noted papules on his scalp.  Ultimately she opined that the Veteran's skin disorder covered 25 percent of his total body area and 5 percent of the exposed body surface area.

A June 2007 VA treatment record also noted the Veteran suffered from a skin condition which affected his chest, back, bilateral arms, and groin.

The Board acknowledges that a September 2008 statement by the Veteran's representative indicated that he had been treated with cream and oral medication for the prior year which warranted a 60 percent evaluation.  However, the Board notes there is no competent medical evidence that the Veteran's medications were considered corticosteroids or other immunosuppressive drugs.

The Veteran was also afforded a VA examination in February 2010.  At this examination the Veteran reported his skin condition had worsened over the years and most recently the rash had recurred in his groin, lower leg area, and scalp.  The examiner noted reddened lesions of the forehead and skull, neck, chest, arms, groin, and legs.  It was not until this examination that the Veteran had been diagnosed with a skin disorder that covered over 40 percent of his entire body.

At his June 2011 Board hearing the Veteran testified that his skin condition has expanded over the years and has become more intense than it used to be.  The Veteran also testified that his skin condition affected his head, neck, chest, arms, sides, back, groin, and legs.  The Veteran further testified that due to the humidity his skin disorder got worse than it had ever been when he moved to the East Coast in 2009.  He indicated that he had since relocated and it had helped to lessen his skin disorder symptoms.

The Board has considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 60 percent evaluation prior to February 16, 2010.  In this regard, as discussed above, there is no indication that prior to February 16, 2010 the Veteran's skin disorder involved more than 40 percent of his entire body or more than 40 percent of exposed areas affected.  Additionally, there is no evidence that he required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Board acknowledges the Veteran's statements that his skin disorder warrants an evaluation in excess of 30 percent prior to February 2010.  See e.g., June 2011 Board hearing transcript.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 with respect to determining the severity of his service-connected skin disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support an evaluation in excess of 30 percent for the Veteran's skin disorder prior to February 16, 2010.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his skin disorder.  There is also no evidence that the Veteran's skin disorder causes marked interference with employment.  

The Veteran has indicated that his skin disorder causes raised, itchy, red patches that cover large areas of his body.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent, prior to February 16, 2010, for tinea versicolor is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


